 In the Matter of CRUCIBLE STEEL CASTING COMPANY, ALBERT B.HOUGHTON, RECEIVERandINTERNATIONALBROTHERHOODOF FOUNDRYEMPLOYEESCaseNo. 13-R-3446.-Decided May 20, 1946Mr. Albert B. Houghton,ofMilwaukee,Wis., for the Company.Messrs. Ronald PadwayandHarold H. Hiley,ofMilwaukee,Wis.,for the I. B. F. E.Mr. Max E. Geline, ofMilwaukee,Wis., for the C. I. O.Mr. George Gratz,ofMilwaukee,Wis., for the A. F. L.Mr. Martin T. Camacho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by the International Brotherhood of Foun-dry Employees, herein called the I. B. F. E., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Crucible Steel Casting Company, Albert B. Houghton, Re-ceiver,Milwaukee,Wisconsin, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Gustaf B. Erickson, Trial Examiner. The hearing washeld at Milwaukee,Wisconsin, on April 9, 1946. The Company, theI.B. F. E., Local 85, United Steelworkers of America, C. I. 0., hereincalled the C. I. 0., and the International Molders and Foundry WorkersUnion of North America, Local No. 125, A. F. L., herein called theA. F. L., appeared and participated." All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues. The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with theBoard.iThe A. F. L was permittedto intervene at the bearing68 N. L. R. B., No. 19.143 144DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCrucible Steel Casting Company, incorporated 1898, is a Wisconsincorporation with its offices and principal place of business in Milwaukee,Wisconsin. It is engaged in the business of manufacturingsteel castings.The Company's purchases of steel scrap, which is the principal rawmaterial used in the manufacturing process, amounted to approximately$300,000 in 1945. Between 20 and 30 percent of the steel scrap waspurchased directly from points outside of the State of Wisconsin- Duringthe same year the Company's sales of steel castings amounted to $3,000,-000,with 65 percent of the finished products being shipped to pointsoutside the State of Wisconsin.The Company is presently in the process of reorganization, havingfiled a petition under Chapter X of the National Bankruptcy Act. Itsbusinessisbeing conducted by Albert B. Houghton as trustee, dulyappointed as such by the Federal Court, and empowered to conduct andcarry on the business of the Company.The Company admits, and the Board finds, that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhoodof FoundryEmployees is a labor organiza-tion,admitting to membership employees of the Company.Local 85, United Steelworkers of America is a labor organizationaffiliatedwith the Congress of Industrial Organizations,admitting tomembership employees of the Company.InternationalMolders and Foundry Workers Unionof North Amer-ica,Local 125, is a labor organization affiliated with the American Fed-eration of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company received a letter dated January 27, 1946, from theI.B. F. E., wherein it was notified that the present petition, a copy ofwhich was attached to the letter, had been filed. The Company standsready to bargain with any one of the unions involved in the present pro-ceeding after it has been duly certified by the Board.Prior to the receipt of the letter dated January 27, 1946, from theI.B. F. E.,the Company had been negotiating with the C.I.O. over a CRUCIBLESTEEL CASTINGCOMPANY145considerable period of time a proposed contract to supplant their thencurrent contract which, by notice of termination given by the Company,was to expire on May 1, 1946.2 At the hearing all parties agreed that thecontract between the Company and the C. I. 0. was no bar to the presentproceeding.A statement of a Board agent, introduced into evidence at the hearing,indicates that the I. B. F. E. represents a substantialnumber of em-ployees in the unit hereinafter found appropriate.-3However, the C. I. 0. filed a written notice to have the petition dis-missed because, it argued, there is no existing question concerning rep-resentation. In support of this motion the C. I. 0. attempted to introduceinto evidence : (1) 290 authorization cards allegedly signed by the Com-pany's employees on April 8 and 9, 1946, in a unit of approximately393 employees designating it as the bargaining agent; and (2) volumi-nous written matter such as records, letters, reports, etc., which graph-ically reveal the extensive and intensive activity of the C. I. 0. as thebargaining representative of the Company's employees. It has long beenestablished Board policy that the very questionin issue, i.e.,which unionrepresents the majority of employees, is to be resolved by the secretballot.Hence, the motion to dismiss the petition is hereby denied.4We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITAll partiesagree andwe find that all foundry workers,molders, core-makers, and helpers of the Company, except for office employees, fore-men, and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit appropriate for'The C.I.O.was designated by the Board as the exclusive bargaining representative ofthe Company's employees by a narrow margin in a consent election inMay1944, inwhich theA. F. L participated.8The Field Examinerreported that the I. B F E. submitted 174 authorizationcards bearingthe names of 129 employees listed on theCompany's pay roll of March10, 1946; and he furtherreportedthat the C. I O. basesitsclaim to intereston the contractbetween it and theCompany which expired on May 1, 1946.The A. F. L. submitted no proof of present interest but contends that, by virtue of theclose election inMay 1944,mentioned above, whereby theC I O. was designated as thebargainingagentof the Company's employees,ithas asubstantialinterest in the present pro-ceeding. Inthis electionthe C. I. 0 polled 283 votes and the A. F. L. 259There areapproximately 393 employees in the appropriate unit"We furtherconsiderthat the TrialExaminerrightly rejectedthe evidence as inadmissiblebecause immaterial to the issues in the present proceed ng.SeeMatter of The CudahyPackingCompany, 13N. L. R. B.526;Matter of Armour & Company,13N. L. R B. 567;Matter ofWilliam TellWoodcrafters,Inc.,65 N.L.R. B. 598,and cases therein cited. 146DECISIONS OF NA CIONAL LABOR RELATIONS BOARDthe purposes of collectivebargainingwithin themeaningof Section 9(b) of the Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot. Employees eligible tovote in the election shall be all the employees of the Company in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in the Direc-tion. In accordance with the motion of the C. I. 0., we shall exclude theA. F. L. from the ballot because of its failure, as noted above, to revealany present interest among the employees of the Company in the ap-propriate unit.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Crucible Steel Cast-ing Company, Albert B. Houghton, Receiver, Milwaukee,Wisconsin,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among employees in the unit found appropriateinSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding those employees who have siijce quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by International Brotherhood of Foundry Employees or by Local85,United Steelworkers of America, C. I. 0., for the purposes of col-lective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.*This is thesame unitthat hasbeen bargained for sinceApril 12, 1943.